Citation Nr: 0427827	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-01 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed headaches.  

3.  Entitlement to service connection for a claimed skin 
condition.  

4.  Entitlement to service connection for a claimed bilateral 
knee disorder.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from July 1981 to July 
1984 and from November 1985 to August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the RO.  

The issues, with the exception of service connection for 
bilateral hearing loss, are addressed in the REMAND portion 
of this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran's right ear hearing loss is manifested by 
right ear puretone thresholds of 10, 10, 15, 20 and 45 
decibels at 500, 1000, 2000, 3000 and 4000 Hertz 
respectively, as well as a right ear speech recognition score 
of 98 percent under the Maryland CNC test and left ear 
puretone thresholds of 15, 15, 10, 25 and 40 decibels at 500, 
1000, 2000, 3000 and 4000 Hertz respectively, as well as a 
left ear speech recognition score of 98 percent under the 
Maryland CNC test.  

2.  The veteran's currently diagnosed bilateral hearing 
disability as likely as not is due to his active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due to disease or injury that 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf.  Further, by a May 2001 letter and the October 
2002 Statement of the Case, he and his representative have 
been notified of the evidence needed to establish the benefit 
sought, and via these documents, he has been advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On enlistment medical examination report, hearing loss was 
not found.  The veteran's "PULHES" physical profile 
amounted to a "picket fence" (i.e., all 1's), indicating a 
high level of medical fitness.  (See generally Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991) for an explanation of 
the military medical profile system).  The veteran denied 
hearing loss on July 1981 report of medical history.

In a report of medical history completed by the veteran in 
June 1983, he reported "ear, nose, or throat trouble."  He 
denied hearing loss.  

On May 1984 report of medical history completed by the 
veteran upon completion of his first period of service, he 
denied hearing loss.  On the corresponding medical 
examination report, no hearing loss was found.  The veteran's 
"PULHES" physical profile again indicated a high level of 
medical fitness.  See Id.  

On July 1985 medical examination report, hearing loss was not 
noted.  On the associated medical history report completed by 
the veteran, he denied hearing loss.

A service audiogram performed in June 1987 recorded findings 
of 20 and 45 decibels in the left ear and 35 and 35 decibels 
in the right ear at the 4000 and 6000 frequencies.  

The veteran's DD Form 214 pertaining to his second period of 
service indicates that he was awarded, in pertinent part, the 
Southwest Asia Service Medal with two Bronze Stars and the 
Driver and Mechanic Badge.  His primary service specialty was 
noted to be an Abrams tank mechanic.

In connection with a "Gulf War" examination performed at a 
service medical facility in March 1995, the veteran reported 
having had a documented high frequency hearing loss on an 
"ETS physical" conducted before the "Gulf."   

On June 1999 audiologic medical examination, the veteran 
complained of a bilateral hearing loss that had its onset in 
1991.  Test results in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
45
LEFT
15
15
10
25
40

Speech recognition as assessed under Maryland CNC criteria 
was 98 percent correct bilaterally.

A May 2000 statement from an ear nose and throat clinic in 
Hofheim, Germany reflects that the veteran's hearing loss was 
caused by proximity to explosions during service in Southwest 
Asia.  

In his November 2002 Substantive Appeal, the veteran stated 
that his hearing had deteriorated continuously since 
separation from service.  He also asserted that he was 
exposed to loud noise while assigned to a tank battalion.


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The law and regulations do not require in service 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  

Instead, as noted by the United States Court of Appeals for 
Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.  

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  



Analysis

The veteran's bilateral hearing loss is shown to be 
manifested by a right ear puretone threshold of 45 decibels 
and a left ear puretone threshold of 40 decibels at 4000 
Hertz.  As such, the veteran suffers from bilateral hearing 
disability within the meaning of VA laws and regulations.  
38 C.F.R. § 3.385.  

A present disability is an essential element of the granting 
of service connection.  See, e.g., Gilpin, supra.  In 
addition to a present disability, the evidence must reflect a 
nexus between that disability and service.  38 C.F.R. 
§ 3.303.  

The service medical records do reflect test findings 
suggestive of a high frequency hearing loss in each ear.  In 
addition, the veteran has reported having had such a document 
hearing loss in connection with an examination in 1995.  A 
May 2000 medical opinion also serves to provide competent 
evidence of a link between noise exposure in wartime service 
and the veteran's present hearing loss.  

The veteran's service records indicate service in Southwest 
Asia as a tank mechanic.  The character of the veteran's 
service, in the Board's view, is consistent with his reports 
of noise exposure.  

Accordingly, in the Board's view, the evidence of record is 
at least in relative equipoise.  As such, by extending the 
benefit of the doubt to the veteran, service connection for 
bilateral hearing loss is granted.  Id.; 38 C.F.R. § 3.303.  



ORDER

Service connection for a bilateral hearing loss is granted.  




REMAND

A complete VCAA notice must be sent to the veteran.  VCAA 
notice must include, of course, details regarding the 
veteran's and VA's respective responsibilities with respect 
to securing and furnishing relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The veteran states that he received treatment in Hohenfels, 
Germany in August 1986 during a field exercise.  According to 
him, he was hospitalized for a week at that location.  The RO 
must obtain these records.  If the RO does not succeed, it 
must document all efforts taken to this end.  

Next, the RO must arrange for an appropriate medical 
examination or examinations.  The examiner(s) should be asked 
to determine whether the veteran indeed suffers from 
headaches, a skin condition, and/or a bilateral knee 
disability.  If so, the examiner(s) must provide an opinion 
regarding etiology.  That is, the examiner(s) must state 
whether it is as likely as not that each disability diagnosed 
had its origin in service.  The claims file must be provided 
to the examiner(s) for review in conjunction with the 
examination.  

The Board is aware that the veteran resides in Germany.  In 
the event that a U.S. government facility cannot conduct the 
examination(s), the claims file should be photocopied for the 
local physician(s).  

Hence, the case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  The RO must also send the veteran 
a letter outlining the provisions of VCAA 
along with the veteran's and VA's 
respective responsibility as to 
furnishing that evidence and the 
veteran's right to a one-year response 
period.  

2.  The RO must obtain treatment records 
regarding treatment received in 
Hohenfels, Germany in August 1986 during 
a field exercise.  If the RO fails in its 
attempts to obtain these records, it must 
document all efforts taken to this end.  

3.  The RO must schedule a medical 
examination or examinations to determine 
whether the veteran in fact suffers from 
headaches, a skin condition, and a 
bilateral knee disability.  If so, the 
examiner(s) must provide an opinion 
regarding the etiology of each relevant 
disability diagnosed.  Specifically, the 
examiner(s) must state whether it is as 
likely as not that any disability 
diagnosed has its origins in service.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner(s) prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

4.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any claim remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case and 
afforded the appropriate period of time 
to respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



